Citation Nr: 0904486	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Service connection for diabetes mellitus, type 2 (diabetes).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1985 to February 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The most recent Statement of the Case in this matter is dated 
in December 2004.  Since then, additional service treatment 
records have been included in the claims file (in August 2005 
and April 2008).  The record contains no waiver of review of 
this evidence by the agency of original jurisdiction, 
however.     

Accordingly, the case is REMANDED for the following action:

The RO should review the additional 
evidence in the record.  The RO should 
then readjudicate the issue on appeal.  
If the determination remains unfavorable 
to the Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




